internal_revenue_service number release date index number ---------------------------- ------------------------------ ------------------------------------------------------ ------------------- -------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc tege eb hw plr-128320-09 date october legend taxpayer ---------------------------------------------------------- ------------------------------------------------------- state county -------------------- --------------------------- trust -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------- plan ---------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------------ dear -------------- this is in reply to your letter dated date and subsequent correspondence in which you request various rulings on behalf of taxpayer with respect to plan and trust facts taxpayer is a special purpose district organized and existing under the laws of state taxpayer is organized to operate a waterworks and sewer system for county and plr-128320-09 various municipalities within county as a body corporate and politic of state taxpayer is a political_subdivision of state taxpayer established the plan and adopted trust to provide health and dental benefits to its eligible retirees and their spouses taxpayer is the sole employer participating in plan taxpayer is authorized to amend_or_terminate plan plan currently provides all benefits through insurance contracts eligibility under plan is based on hire date years_of_service with taxpayer upon retirement and medicare eligibility benefits under plan are offered only to retired employees of taxpayer and their spouses the taxpayer’s liability for the cost of benefits for retirees depends on the retiree’s years_of_service with taxpayer a retiree is required to pay for spousal coverage taxpayer represents that there are no pre-tax salary reduction elections under plan in addition taxpayer represents that plan does not permit a cash-out of unused amounts or conversion of sick or vacation days to retiree health benefits taxpayer does not provide benefits to individuals who do not qualify as a retiree or spouse taxpayer created trust as a vehicle for funding retiree health benefits under plan currently trust assets consist of contributions made by taxpayer and investment_income trust assets are to be used exclusively for benefits under plan and for all reasonable and necessary expenses of administering trust private interests do not participate in trust no part of trust may be diverted to purposes other than the exclusive benefit of the participants and their beneficiaries taxpayer will have exclusive authority and discretion to manage and control the assets of trust but will delegate investment management of trust’s assets to the trustee pursuant to the terms of the trust agreement trust provides that taxpayer may amend trust at any time taxpayer may terminate trust only upon the payment of all trust obligations and expenses any remaining trust assets may be distributed in accordance with the direction of taxpayer taxpayer will amend trust agreement to provide that in no case will assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the internal_revenue_code the code law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof plr-128320-09 in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of taxpayer a political_subdivision of state providing health benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to taxpayer taxpayer is the sole participating employer in plan no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies an obligation the taxpayer has assumed with respect to providing health benefits to its retirees the benefit to the participating retirees is incidental to the public benefit see revrul_90_74 sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan plr-128320-09 sec_1_106-1 of the regulations provides that gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries for sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code based on the information submitted and representations made we conclude as follows as of the effective date of the proposed amendment to trust as described above trust income will be derived from the exercise of an essential_governmental_function and will accrue to a state or political_subdivision thereof for purposes of sec_115 accordingly trust’s income will be excludable from gross_income under sec_115 of the code contributions paid to plan and payments made from plan which are used exclusively to pay for the accident or health coverage of retired employees and their spouses are excludable from the gross_income of retired employees and spouses under sec_106 and sec_105 of the code plr-128320-09 no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein no opinion is expressed as to the classification of trust as a_trust for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt and government entities
